! UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF1934. For the fiscal year ended December31, 2015. ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934. For the transition period from to . Commission file number:001-35347 Clovis Oncology,Inc. (Exact name of Registrant as specified in its charter) Delaware 90-0475355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5500 Flatiron Parkway, Suite 100
